              Case 2:19-cv-01341-RSL Document 47 Filed 05/12/20 Page 1 of 2




 1
 2
 3
 4
 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7
     _______________________________________
 8                                          )
     MICHELANGELO G. BORRELLO,              )
 9                                          )                 No. C19-1341RSL
                                            )
10                         Petitioner,      )
                v.                          )
11                                          )                 ORDER DENYING
     CHANDRA L. LONG,                       )                 RESPONDENT’S MOTION FOR
12                                          )                 SUMMARY JUDGMENT
                           Respondent.      )
13   _______________________________________)
14
            This matter comes before the Court on “Respondent’s Motion for Summary Judgment.”
15
     Dkt. # 33. Petitioner seeks return of his child, A.B., to Italy under the Hague Convention on the
16
     Civil Aspects of International Child Abduction, Oct. 25, 1980, T. I. A. S. No. 11670, S. Treaty
17
     Doc. No. 99–11 (“Hague Convention” or “Convention”), arguing that A.B. was wrongfully
18
     removed from her country of habitual residence in May 2019. Respondent argues that petitioner
19
     has not shown either that Italy was A.B.’s country of habitual residence at the time of removal or
20
     that the removal was wrongful.
21
            Because the Court is not bound by prior judicial decisions regarding A.B.’s country of
22
     habitual residence, it must engage in a fact-intensive analysis to determine that issue. Monasky v.
23
     Taglieri, __ U.S. __, 140 S. Ct. 719, 726-27 (2020). As it currently stands, the factual record
24
     supports a finding that A.B.’s residence in Italy between 2016 and 2019 was transitory and
25
     unsettled. However, the Court is loathe to rush to judgment on the issue without giving petitioner
26

     ORDER DENYING RESPONDENT’S
     MOTION FOR SUMMARY JUDGMENT
              Case 2:19-cv-01341-RSL Document 47 Filed 05/12/20 Page 2 of 2




 1   an opportunity to testify at trial regarding “the family and social environment in which [the
 2   child’s] life has developed” and her “degree of integration . . . in a social and family
 3   environment” in Italy during the relevant period. Id. at 726. The Court also declines to determine
 4   at this juncture whether A.B.’s removal in May 2019 was wrongful. Because A.B. is already
 5   residing with her mother in the United States and there is no indication that the child is in any
 6   sort of danger or distress, the motion for summary judgment is hereby DENIED in favor of
 7   hearing from the parties at trial.
 8
 9          A two day bench trial will be scheduled in August or September 2020 and will be
10   conducted via an audio/video conferencing platform unless civil trials have reconvened in the
11   Seattle Courthouse by the chosen date.
12
13
            Dated this 12th day of May, 2020.
14
15
                                                A
                                                Robert S. Lasnik
                                                United States District Judge
16
17
18
19
20
21
22
23
24
25
26

     ORDER DENYING RESPONDENT’S
     MOTION FOR SUMMARY JUDGMENT                      -2-
